Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 14, 2018

                                    No. 04-17-00013-CV

                     Mark A. CANTU d/b/a Law Office of Mark Cantu,
                                     Appellants

                                               v.

    GUERRA & MOORE, LLP, Carlos L. Guerra, J. Michael Moore and David J. Lumber,
                                 Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVQ0001154-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice (not participating)
              Patricia O. Alvarez, Justice (not participating)
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

      On January 19, 2018, appellees filed a Motion for En Banc Reconsideration. The motion
is DENIED.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court